Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 11/23/2021 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claim 1 has overcome prior art of record.
The cited prior art of record, Rauckman (US9916956B1) has been found to be the closest prior art.
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, “A fuse cutout dielectric cover, the fuse cutout comprising an insulator, a first connector that provides an electrical connection between an energized wire and a top end of a fuse, where the first connector conducts a current when providing the electrical connection between the energized wire and the top end of the fuse … a wall inside the fuse cutout dielectric cover within the second portion, the wall having a bottom edge that is configured to contact a top surface of the first connector to support the fuse cutout dielectriccover over the cutout and space the roof portion away from a top of the first connector.”
Claims 2-16 are allowed as they depend on allowable claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/25/2022


/Scott Bauer/Primary Examiner, Art Unit 2839